TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED OCTOBER 2, 2019



                                     NO. 03-19-00075-CR


                             Richard Clemente Renfro, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, the Court holds that Richard Clemente Renfro has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.